Citation Nr: 1545649	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and, if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2015, the Veteran and his son, J.S., testified at a personal hearing before the undersigned Veterans Law Judge sitting at the Central Office in Washington, D.C.. A transcript of the hearing is associated with the claims file. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

Furthermore, the Board recognizes an error in the August 2013 rating decision and the March 2014 statement of the case (SOC). However, the Board considers these errors to be harmless and not prejudicial to the Veteran's claims. The rating decision lists "that the previous denial of service connection for right ear hearing loss is confirmed and continued," but, in the section entitled "Reasons for Decision," service connection for bilateral hearing loss is listed and discussed. Additionally, the SOC lists the issue as bilateral hearing loss, but then states under the decision that the previous denial of service connection for right ear hearing loss is confirmed and continued. Again, however, in the body of the text under "Reasons and Bases," service connection for bilateral hearing loss is listed and discussed. Therefore, the error in both the rating decision and the SOC is harmless given that the text in both documents discuss bilateral hearing loss. Furthermore, the Veteran was provided a Central Office hearing related to his present claims before the undersigned Veterans Law Judge, during which it was clarified that the issues on appeal were bilateral hearing loss disability and tinnitus. At no time during the hearing was there any confusion or objection on behalf of the Veteran regarding the issues on appeal. Therefore, errors in both the August 2013 rating decision and March 2014 SOC are considered harmless to the Veteran's claims. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Veteran submitted his Substantive Appeal after February 2013 and did not explicitly request that the RO review the September 2015 lay statement. The lay statement is properly before the Board for initial review. Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105  by adding new paragraph (e). Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A September 1958 rating decision denied service connection for bilateral hearing loss. The Veteran was notified of his appellate rights, but did not perfect his appeal.

2. Presuming its credibility, the evidence received since the September 1958 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability, and raises a reasonable possibility of substantiating the claims.

3. The Veteran had excessive noise exposure during service.

4. The credible and competent lay evidence of record shows that symptoms of bilateral hearing loss have been continuous since service.

5. The credible and competent lay evidence of record shows that symptoms of tinnitus have been continuous since the Veteran's noise exposure during service.


CONCLUSIONS OF LAW

1. The September 1958 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1958) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2. New and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veteran seeks entitlement to service connection for bilateral hearing loss disability and tinnitus. Implicit in his claim for service connection for bilateral hearing loss is the contention that new and material evidence, which is sufficient to reopen the previously-denied claim, has been received. VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decisions, no further discussion of compliance with VA's duty to notify and assist as to these issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

Additionally, the Veteran was provided with a hearing related to his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 




II. New and Material Evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a September 1958 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability. The claim was denied on the grounds that the claimed disability was not shown by the evidence of record.  The Veteran was informed that if he wished to appeal, he should inform the RO and he would then be furnished with a VA Form 1-9.  

The Veteran filed a statement in October 1958 requesting the form to appeal, and was sent a VA Form 9 in October 1958, but did not reply. See 38 C.F.R. § 19.2 (1958). The Veteran did not assert there was clear and unmistakable error, and the decision became final in September 1959. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). Evidence considered in the September 1958 rating decision included service treatment records from December 1953 to November 1956, and medical treatment records from private physician, U.C., M.D., who examined the Veteran's ears after he complained of ringing in the ears.

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as his claim for entitlement to service connection which was denied in the September 1958 rating decision. He asserts currently, as he did previously, that he has bilateral hearing loss which is related to noise exposure in service. As such, it is appropriate for the Board to consider the current claims as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In September 2011 the Veteran filed a petition to reopen his claim. Veteran filed an application for compensation and/or pension, reasserting his claim for hearing loss in both ears due to noise exposure in service. 

The evidence provided by the Veteran, is new as it was not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Furthermore, the Veteran has provided lay statements discussing both his disability and experiences during service. Lay statements from family members and a neighbor have also been provided as additional evidence. The Veteran's wife provided a statement in support of the claim in August 2012, his sons provided statements in August 2012, his daughter provided a statement in April 2013, and his neighbor provided a statement in September 2015. Furthermore, in June 2013 the VA provided the Veteran with a VA examination. Having not been considered in his original claim, this evidence is considered new.

The additional evidence is material as it addresses the previously unestablished facts of a current disability, an in-service event, injury or disease, and a nexus between the current disability and service. The VA examination shows that the Veteran has decibel loss of 105 in each ear at 4000 Hertz.  Accordingly, a current hearing loss disability is shown pursuant to 38 C.F.R. § 3.385.  Further, the additional evidence is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for bilateral hearing loss disability is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss disability and tinnitus. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability and tinnitus are warranted.

A. Bilateral Hearing Loss

As required under the first prong of Shedden, multiple sources indicate current hearing loss disability. 

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A VA audiological exam was conducted in June 2013. The Veteran's auditory puretone thresholds measured as follows for both ears:
      



HERTZ



500
1000
2000
3000
4000
LEFT
35
60
105
105+
105+
RIGHT
35
50
100
100
105

The Veteran's June 2013 VA examination also returned a speech recognition score of six percent for the left ear's Maryland CNC Test and 22 percent for the right ear's Maryland CNC Test, with the examiner noting that the speech discrimination score is appropriate for this Veteran. In the Diagnosis section of the pre-printed VA examination form, the VA examiner checked "sensorineural hearing loss (in the frequency range of 500-4000 Hz)*" in both ears. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Board acknowledges that the Veteran has the current disability of bilateral hearing loss. The Veteran's audiogram results measured 40 decibels or more for the 1000-4000 Hz frequencies, and the Veteran's results indicate more than 26 decibels for at least three of the Hz frequencies. Additionally, the results of the Maryland CNC Test are significantly below the 94% listed in the regulation. 

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his hearing loss began in service. At the hearing the Veteran explained that he was originally assigned to be a cook in the Army, but was then sent to Greenland to assist the Navy onboard a ship. He explained that his assisting the Navy only lasted 30 days, but that he was then sent to Korea where he was an infantryman. As an infantryman he fired machine guns. He explained that because he had a background in finance, he was sent to assist in personnel with their pay records. However, there was always noise given that he was in a war zone. Additionally, he recalled being sent back to the battlefield whenever there was a need. The Veteran also explained that he was exposed to noise from trains and tanks as he was in the Signal Corps, which directed the armored vehicles and trains. He emphasized that he had no ear protection while being exposed to the loud noises in service. After separation the Veteran has maintained only desk jobs and does not assert any excessive noise exposure since service. 

The Veteran further explained that he entered the Army at 19 years old with no hearing problems, and that his hearing loss began towards the end of his service. Veteran's DD-214 reflects that the Veteran entered the Army at the age of 19, and reflects that he served in personnel. Although not reflected in the record, Veteran stated that he complained of his hearing in Korea shortly before he was discharged, and that he was told to just go to the VA hospital when he returned to the United States. Veteran further stated that he went to the VA hospital in Los Angeles, California, where the doctor told him to file a claim. The record does reflect that in 1958, two years after his separation from service, he went to Dr. U.C. complaining of hearing problems.

Considering the Veteran's testimony, the Board finds that the evidence is at least in equipoise, and the Board resolves any reasonable doubt in the Veteran's favor. Furthermore, the Board finds the Veteran to be a reliable historian as to his report of in-service noise exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the Board credits the Veteran's statements and concedes in-service noise exposure. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Addressing the third prong of Shedden, nexus between the current disability and conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinion, and the lay testimonies provided in the record. Service treatment records are silent to any hearing loss while in service. Veteran's December 1953 enlistment records indicate normal hearing, with 15/15 whispered voice in both ears. An August 1954 audiogram shows 15/15 whispered test in both ears. The Veteran's November 1956 separation examination indicates normal hearing, with 15/15 whispered voice in both ears. 

A medical record from August 1958 indicates that the Veteran was seen by Dr. U.C. and that Dr. U.C. performed an ear examination. Dr. U.C. determined that the ear canals were okay, that the air conduction was greater than the bone, and that the left ear was less acute than the right ear. An audiogram showed what appears to be a 40 decibel loss in "4096 and 8192 frequencies."

Statements from Veteran's wife, three children, and neighbor all set forth that Veteran has had significant problems hearing since service. Veteran's wife explained that Veteran had impaired hearing when they met in 1959. Veteran's children each stated that the Veteran has been hard of hearing their entire lives, and that they were always told that his hearing was a result of his time in the Army. The Veteran's neighbor asserted that he has known the Veteran for about 50 years, and that since he has known him the Veteran has had impaired hearing. 

At the June 2013 VA examination, the VA examiner noted that hearing loss did not exist prior to service. The VA examiner supported her opinion by explaining that the August 1954 audiogram revealed "normal hearing sensitivity in both ears." The VA examiner also supported her opinion with the report by Dr. U.C.. 

However, the examiner reported that she "[c]annot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation." The examiner reviewed the medical records, and explained the following:

"Whispered Voice Testing was 15 on exams dated November 1953 and November 1956. Audiogram dated August 1954 reveals normal thresholds in both ears. Whisper Voice Testing is not considered valid in evaluating hearing sensitivity. Unsure if Veteran had hearing loss upon separation from service in 1956."

Therefore, because the whispered voice test has proven to be inadequate, the VA examiner determined that it is unclear whether the Veteran's hearing loss occurred in or resulted from his service. 

Although the VA opinion of record is not favorable to the Veteran, the examiner relies on the lack of in-service evidence of hearing loss. The Board is reminded that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board recognizes that the VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss. While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The examination results, along with the credible lay statements and the credible testimony of the Veteran at the hearing, all indicate continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

B. Tinnitus

The Veteran contends that he was exposed to excessive noise during his service in the Army, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to excessive noise in service. The Veteran contends that he was exposed to loud noises while assisting onboard ship and from artillery while working in a war-zone. 

Service treatment records do not show complaints of or treatment for tinnitus. However, a 1958 medical report from Dr. U.C. notes that the Veteran came in, complaining of ringing in both ears. Again, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford, 3 Vet. App at 89. As noted previously, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

The Veteran was afforded VA audiological examination in June 2013. The VA examiner, however, could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation. The examiner reasoned that the medical records are silent as to in-service hearing loss and tinnitus. Nonetheless, a valid medical opinion is not a strict requirement for establishing in-service nexus, and absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).Tinnitus, or ringing in the ears may be observed and described by a lay person. Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, the Board finds his statements as to tinnitus since service to be credible. It is noted that Dr. U.C.'s medical record dated in August 1958 indicated that the Veteran at that time complained of ringing in both ears of a 3-week duration.  At that time, "subacute eustachian tube catarrh." was diagnosed.  However, the Veteran has since clarified that he did have ringing in his ears in service which continued and actually worsened after service.  The medical evidence dating after 1958 does not indicate that the Veteran's tinnitus is caused by a factor other than noise exposure. Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor. The Veteran's statements and his family's lay statements all reiterate that the Veteran has not been exposed to excessive noise since service, and that he maintained several desk jobs after service. 

Following a review of the medical and lay evidence of record, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since service, support a grant of entitlement to service connection for tinnitus. See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013); see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


